Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2144 Page 1 of 40




 1   John W. Dillon (Bar No. 296788)
     Gatzke Dillon & Ballance LLP
 2
     2762 Gateway Road
 3   Carlsbad, California 92009
     Telephone: (760) 431-9501
 4
     Facsimile: (760) 431-9512
 5   E-mail: jdillon@gdandb.com
 6
     Attorney for Plaintiffs
 7

 8                        UNITED STATES DISTRICT COURT
 9
                        SOUTHERN DISTRICT OF CALIFORNIA

10   MATTHEW JONES; THOMAS                           Case No.: 19-cv-01226-L-AHG
     FURRH; KYLE YAMAMOTO;
11
     PWGG, L.P. (d.b.a. POWAY                        Hon. Judge M. James Lorenz and
12   WEAPONS AND GEAR and PWG                        Magistrate Judge Allison H. Goddard
     RANGE); NORTH COUNTY
13
     SHOOTING CENTER, INC.; BEEBE
14   FAMILY ARMS AND MUNITIONS                       SECOND AMENDED COMPLAINT
     LLC (d.b.a. BFAM and BEEBE                      FOR DECLARATORY AND
15
     FAMILY ARMS AND MUNITIONS);                     INJUNCTIVE RELIEF
16   FIREARMS POLICY COALITION,
     INC.; FIREARMS POLICY
17
     FOUNDATION; THE CALIFORNIA
18   GUN RIGHTS FOUNDATION; and
     SECOND AMENDMENT
19
     FOUNDATION,
20                            Plaintiffs,
     v.
21

22   XAVIER BECERRA, in his official
     capacity as Attorney General of the State
23
     of California; BRENT E. ORICK, in his
24   official capacity as Acting Director of
     the Department of Justice Bureau of
25
     Firearms; and DOES 1-20,
26
                                  Defendants
27

28
                                                 1
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2145 Page 2 of 40




 1                                     INTRODUCTION
 2
           Plaintiffs, through their counsel, file this Second Amended Complaint for
 3
 4   Declaratory and Injunctive Relief (Second Amended Complaint) against the named

 5   Defendants in their official capacities as state officials responsible under California law
 6
     for administering and enforcing state laws and regulations governing the purchase, sale,
 7
 8   transfer, possession, use of, and access to firearms.

 9         Specifically, Plaintiffs respectfully request that this Court: (i) declare that
10
     California Penal Code section 27510(a)-(b) and Defendants’ policies and practices of
11
12   enforcing that law, which prohibits adults between the ages of 18 and 20 from acquiring

13   or purchasing any firearm (hereinafter, the “California Age-Based Gun Ban”), is an
14
     unconstitutional infringement of Plaintiffs’ constitutional rights under the Second and
15
16   Fourteenth Amendments of the United States Constitution; and (ii) permanently enjoin

17   Defendants from enforcing Penal Code section 27510(a)-(b), and thereby allow
18
     Plaintiffs, and others similarly situated, to acquire, purchase, use, sell, or transfer
19
20   firearms to defend themselves, their families, and their homes and for all other lawful
21   purposes. In support of the Second Amended Complaint, Plaintiffs hereby allege as
22
     follows:
23
24                              JURISDICTION AND VENUE
25         1.     This Court has subject-matter jurisdiction over Plaintiffs’ claims in this
26
     action under 28 U.S.C. § 1331, because the action arises under the Constitution and
27
28   laws of the United States; and, thus, raises federal questions. The Court also has
                                                  2
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2146 Page 3 of 40




 1   jurisdiction under 28 U.S.C. § 1343 and 42 U.S.C. § 1983, because this action seeks to
 2
     redress the deprivation, under color of the laws and statutes of the State of California
 3
 4   and political subdivisions thereof, of rights, privileges, and immunities secured by the

 5   United States Constitution and laws.
 6
           2.     Plaintiffs’ claims for declaratory and injunctive relief are authorized under
 7
 8   28 U.S.C. §§ 2201 and 2202, and 42 U.S.C. § 1983; and their claim for attorneys’ fees

 9   is authorized under 42 U.S.C. §1988.
10
           3.     Venue is proper in this Court under 28 U.S.C. § 1391(b)(1) and (b)(2).
11
12                                          PARTIES

13         A.     Plaintiffs – Individuals and Entities
14
           4.     Plaintiff Matthew Jones, an individual, is a 20-year-old resident of Santee,
15
16   California. Mr. Jones does not have any criminal history, nor is he a member of the

17   armed services or law enforcement. Mr. Jones does not have a California hunter’s
18
     license issued by the California Department of Fish and Wildlife. He has no interest in
19
20   obtaining a firearm for hunting purposes. Mr. Jones does not currently own any firearm
21   but wishes to purchase one for self-defense and other lawful purposes. Except for the
22
     California law (Penal Code § 27510) banning his right to acquire or purchase any
23
24   firearm due solely to his age, and his reasonable fear of criminal prosecution for
25   violating that law, Mr. Jones would immediately purchase, acquire, and/or possess a
26
     firearm within California for self-defense and other lawful purposes. Further, Mr. Jones
27
28
                                                 3
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2147 Page 4 of 40




 1   is currently eligible under the laws of the United States and of the State of California
 2
     to purchase, acquire, and receive firearms.
 3
 4         5.     Plaintiff Thomas Furrh, an individual, is a 20-year-old resident of Vista,

 5   California. Mr. Furrh does not have any criminal history, nor is he a member of the
 6
     armed services or law enforcement. Mr. Furrh does not have a California hunter’s
 7
 8   license issued by the California Department of Fish and Wildlife. He has no interest in

 9   obtaining a firearm for hunting purposes. Mr. Furrh does not currently own any firearm,
10
     but wishes to purchase one for self-defense and other lawful purposes. Except for the
11
12   California law (Penal Code § 27510) banning his right to acquire or purchase a firearm

13   due solely to his age, and his reasonable fear of criminal prosecution for violating that
14
     law, Mr. Furrh would immediately purchase, acquire, and/or possess a firearm within
15
16   California for self-defense and other lawful purposes. Further, Mr. Furrh is currently

17   eligible under the laws of the United States and of the State of California to purchase,
18
     acquire, and receive firearms.
19
20         6.     Plaintiff, Kyle Yamamoto, an individual, is a 19-year-old resident of
21   Hacienda Heights, California. Mr. Yamamoto does not have any criminal history, nor
22
     is he a member of the armed services or law enforcement. Mr. Yamamoto does not
23
24   have a California hunter’s license issued by the California Department of Fish and
25   Wildlife. He has no interest in obtaining a firearm for hunting purposes. Mr. Yamamoto
26
     does not currently own any firearm, but wishes to purchase one for self-defense and
27
28   other lawful purposes. Except for the California law (Penal Code § 27510) banning his
                                                   4
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2148 Page 5 of 40




 1   right to acquire or purchase a firearm due solely to his age, and his reasonable fear of
 2
     criminal prosecution for violating that law, Mr. Yamamoto would immediately
 3
 4   purchase, acquire, and/or possess a firearm within California for self-defense and other

 5   lawful purposes. Further, Mr. Yamamoto is currently eligible under the laws of the
 6
     United States and of the State of California to purchase, acquire, and receive firearms.
 7
 8         7.     Plaintiff PWGG, L.P. is both a California limited partnership doing

 9   business as Poway Weapons & Gear and PWG Range (PWG), and a federal and state
10
     licensed firearms retailer and range in Poway, California. PWG is the largest indoor
11
12   shooting range in California, serving approximately 200,000 visitors per year and

13   supporting almost 4,000 members. It is also the largest firearm, accessory, and apparel
14
     retail store in San Diego, California. As part of its range activities, PWG provides
15
16   firearms for rental use in its three indoor shooting ranges. PWG also provides firearms

17   training to over 8,000 students per year. Since opening in 2014, PWG has helped
18
     educate over 50,000 students in firearm use and safety through various courses
19
20   involving the handling and use of firearms. Due to Defendants’ enforcement of the
21   prohibition of selling, supplying, delivering, or giving possession or control of a
22
     firearm to any person under 21 years of age, PWG has been directly and adversely
23
24   harmed. For example, PWG has been forced to stop, and has stopped, otherwise lawful
25   sales to adults under the age of 21. It has been forced to stop, and has halted, all firearm
26
     rentals to adults under the age of 21. Further, PWG has been forced to prohibit, and has
27
28   prohibited, adults between the ages of 18-to-20 from attending various firearms classes
                                                   5
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2149 Page 6 of 40




 1   hosted by PWG. As a direct result, PWG has sustained financial harm, injury, and
 2
     losses from the sale and rentals of otherwise lawful goods and services. PWG brings
 3
 4   this action on behalf of itself, its members, and other similarly situated licensed

 5   firearms retailers and shooting ranges in California.
 6
           8.     Plaintiff North County Shooting Center Inc. (NCSC) is both an S-Corp
 7
 8   and a federal and state licensed firearms retailer and range in San Marcos, California

 9   owned by Darin Prince and Stanley Tuma. NCSC is a full-service shooting range and
10
     gun store. NCSC sells firearms, ammunition, and other firearms accessories as part of
11
12   its retail store. As part of its range activities, NCSC provides firearms for rental use in

13   its indoor shooting range. NCSC also provides various firearms training courses which
14
     take place on NCSC premises. Due to Defendants’ enforcement of the prohibition of
15
16   selling, supplying, delivering, or giving possession or control of a firearm to any person

17   under 21 years of age, NCSC has been directly and adversely harmed. For example,
18
     NCSC has been forced to stop, and has stopped, otherwise lawful sales to adults under
19
20   the age of 21. It has been forced to stop, and has halted, all firearm rentals to adults
21   under the age of 21. Further, NCSC has been forced to prohibit, and has prohibited,
22
     adults between the ages of 18-to-20 from attending various firearms classes hosted by
23
24   NCSC. As a direct result, NCSC has sustained financial injury, harm, and losses from
25   the sale and rentals of otherwise lawful goods and services. NCSC brings this action
26
     on behalf of itself, its members, and other similarly situated licensed firearms retailers
27
28   and shooting ranges in California.
                                                  6
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2150 Page 7 of 40




 1         9.     Plaintiff Beebe Family Arms and Munitions, LLC, d.b.a. BFAM and
 2
     Beebe Family Arms and Munitions (Beebe Arms) is a federal and state licensed
 3
 4   firearms retailer in Fallbrook, California owned by Matthew Beebe. Due to

 5   Defendants’ enforcement of the prohibition of selling, supplying, delivering, or giving
 6
     possession or control of a firearm to any person under 21 years of age, Beebe Arms has
 7
 8   been directly and adversely harmed. For example, Beebe Arms has been forced to

 9   stop, and has stopped, otherwise lawful sales to adults under the age of 21. More
10
     specifically, Beebe Arms was forced to deny Plaintiff Furrh from purchasing/acquiring
11
12   a firearm for self-defense. Further, Beebe Arms has been forced to prohibit, and has

13   prohibited, adults between the ages of 18-to-20 from attending various firearms classes
14
     hosted by Beebe Arms. As a direct result, Beebe Arms has sustained financial harm,
15
16   injury, and losses from the sale of otherwise lawful goods and services. Beebe Arms

17   brings this action on behalf of itself, its members, and other similarly situated licensed
18
     firearms retailers in California.
19
20         B.     Institutional Plaintiffs
21         10.    Plaintiff Firearms Policy Coalition, Inc. (FPC) is a 26 U.S.C. section
22
     501(c)(4) non-profit organization incorporated under the laws of Delaware with its
23
24   principal place of business in Sacramento, California. FPC’s members and supporters
25   reside both within and outside the State of California, including San Diego County,
26
     California. FPC serves its members, supporters, and the public through direct
27
28   legislative advocacy, grassroots advocacy, legal efforts, research, education, outreach,
                                                   7
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2151 Page 8 of 40




 1   and other programs. FPC also strongly opposed the state legislation (Senate Bill 1100)
 2
     that led to enactment of Penal Code section 27510. The purpose of FPC includes
 3
 4   defending the United States Constitution and the people’s rights, privileges, and

 5   immunities deeply rooted in this country’s history and tradition, especially the
 6
     fundamental right to keep and bear arms under the Second Amendment.
 7
 8   FPC represents its members and supporters, who include licensed California firearm

 9   retailers and gun owners, and brings this action on behalf of itself, its members,
10
     supporters who possess all the indicia of membership, and similarly situated members
11
12   of the public. FPC’s individual California members have been adversely and directly

13   harmed and injured by Defendants’ enforcement of the statutory prohibition on the
14
     lawful sale of firearms to adults between the ages of 18 and 20. Indeed, Penal Code
15
16   section 27510 has denied, and will continue to deny, millions of responsible,

17   law-abiding adults under the age of 21 their fundamental, individual right to keep and
18
     bear arms secured under the Second and Fourteenth Amendments of the
19
20   U.S. Constitution. Defendants’ actions and failures alleged herein have also caused
21   FPC to dedicate resources that would otherwise be available for other purposes to
22
     protect the rights and property of its members, supporters, and the general public,
23
24   including by and through this action.
25         11.   Plaintiff Firearms Policy Foundation (FPF) is a grass roots 501(c)3
26
     non-profit public benefit organization. FPF’s mission is to protect and defend the
27
28   Constitution of the United States and the People’s rights, privileges and immunities
                                                8
                                      SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2152 Page 9 of 40




 1   deeply rooted in the Nation’s history and tradition, especially the inalienable,
 2
     fundamental, and individual right to keep and bear arms. FPF informs the public about
 3
 4   past and current laws, legal challenges and effects of laws on their members and

 5   supporters’ constitutional rights. FPF has taken, and continues to take, legal action to
 6
     advance the Second Amendment rights of its members and supporters. The Court’s
 7
 8   interpretation of the Second Amendment directly impacts FPF’s organizational

 9   interests, as well as FPF’s members and supporters in California, who enjoy exercising
10
     their Second Amendment rights. FPF brings this action on behalf of itself, its members,
11
12   supporters who possess all the indicia of membership, and similarly situated members

13   of the public. FPF’s individual California members between the ages of 18 and 20 have
14
     been adversely and directly harmed and injured by Defendants’ enforcement of the
15
16   statutory prohibition on the lawful sale of firearms to adults between the ages

17   of 18 and 20. Indeed, Penal Code section 27510 has denied, and will continue to
18
     deny, millions of responsible, law-abiding adults under the age of 21 their
19
20   fundamental, individual right to keep and bear arms secured under the Second and
21   Fourteenth Amendments of the U.S. Constitution. Defendants’ actions and failures
22
     alleged herein have caused FPF to dedicate resources that would otherwise be available
23
24   for other purposes to protect the rights and property of its members, supporters, and the
25   general public, including by and through this action.
26
           12.    Plaintiff The California Gun Rights Foundation (CGF) (formally, The
27
28   Calguns Foundation), is a section 501(c)(3) non-profit organization that serves its
                                                 9
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2153 Page 10 of 40




 1   members, supporters, and the public through educational, cultural, and judicial efforts
 2
     to advance Second Amendment and related civil rights. Founded by civil rights
 3
 4   activists in California, CGF has taken part in numerous litigation efforts to defend

 5   innocent gun owners from criminal prosecution and assisted gun owners with various
 6
     firearms-related legal issues. CGF has also filed important supporting amicus briefs in
 7
 8   lawsuits filed in courts across the nation in an effort to protect Second Amendment

 9   rights, including the landmark U.S. Supreme Court case McDonald v. Chicago. The
10
     Court’s interpretation of the Second Amendment directly impacts CGF’s
11
12   organizational interests, as well as CGF’s members and supporters in California, who

13   enjoy exercising their Second Amendment rights. CGF brings this action on behalf of
14
     itself, its members, supporters who possess all the indicia of membership, and similarly
15
16   situated members of the public. CGF’s individual California members between the ages

17   of 18 and 20 have been adversely and directly harmed and injured by Defendants’
18
     enforcement of the statutory prohibition on the lawful sale of firearms to adults between
19
20   the ages of 18 and 20. Indeed, Penal Code section 27510 has denied, and will continue
21   to deny, millions of responsible, law-abiding adults under the age of 21 their
22
     fundamental, individual right to keep and bear arms secured under the Second and
23
24   Fourteenth Amendments of the U.S. Constitution. Defendants’ actions and failures
25   alleged herein have caused CGF to dedicate resources that would otherwise be
26
     available for other purposes to protect the rights and property of its members,
27
28   supporters, and the general public, including by and through this action.
                                                10
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2154 Page 11 of 40




 1         13.    Plaintiff Second Amendment Foundation (SAF) is a non-profit
 2
     educational foundation incorporated under the laws of Washington with its principal
 3
 4   place of business in Bellevue, Washington. SAF seeks to preserve the effectiveness of

 5   the Second Amendment through educational and legal action programs. SAF has over
 6
     650,000 members and supporters nationwide, including thousands of members in
 7
 8   California. The purpose of SAF includes education, research, publishing, and legal

 9   action focusing on the constitutional right to privately own and possess firearms under
10
     the Second Amendment, and the consequences of gun control. The Court’s
11
12   interpretation of the Second Amendment directly impacts SAF’s organizational

13   interests, as well as SAF’s members and supporters in California, who enjoy exercising
14
     their Second Amendment rights. SAF brings this action on behalf of itself, its members,
15
16   supporters who possess all the indicia of membership, and similarly situated members

17   of the public. Many of SAF’s individual California members between the ages of
18
     18 and 20 have been adversely and directly harmed and injured by Defendants’
19
20   enforcement of the statutory prohibition on the lawful sale of firearms to adults between
21   the ages of 18 and 20. Indeed, Penal Code section 27510 has denied, and will continue
22
     to deny, millions of responsible, law-abiding adults under the age of 21 their
23
24   fundamental, individual right to keep and bear arms secured under the Second and
25   Fourteenth Amendments of the U.S. Constitution. Defendants’ actions and failures
26
     alleged herein have caused SAF to dedicate resources that would otherwise be available
27
28
                                                11
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2155 Page 12 of 40




 1   for other purposes to protect the rights and property of its members, supporters, and the
 2
     general public, including by and through this action.
 3
 4         14.    Plaintiff Matthew Jones brings this case on behalf of himself, and as a

 5   representative of a class of similar individuals consisting of adult, law-abiding
 6
     California residents too numerous to individually name or include as parties to this
 7
 8   action. These are California adult citizens ages 18-to-20 who are not otherwise

 9   prohibited or exempt from Penal Code section 27510, but are now precluded from
10
     lawfully purchasing, renting, or acquiring any firearm through licensed firearms
11
12   retailers, shooting ranges, and private party transfers, but for Defendants’ enforcement

13   of Penal Code section 27510. Plaintiff Jones individually and as a representative on
14
     behalf of similarly situated adults have sustained, and will continue to sustain, injury
15
16   by not being able to lawfully purchase, rent, or acquire any firearm through licensed

17   firearms retailers, shooting ranges, and private party transfers, but for Defendants’
18
     enforcement of Penal Code section 27510.
19
20         15.    Plaintiff Thomas Furrh brings this case on behalf of himself, and as a
21   representative of a class of similar individuals consisting of adult, law-abiding
22
     California residents too numerous to individually name or include as parties to this
23
24   action. These are California adult citizens ages 18-to-20 who are not otherwise
25   prohibited or exempt from Penal Code section 27510, but are now precluded from
26
     lawfully purchasing, renting, or acquiring any firearm through licensed firearms
27
28   retailers, shooting ranges, and private party transfers, but for Defendants’ enforcement
                                                12
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2156 Page 13 of 40




 1   of Penal Code section 27510. Plaintiff Furrh individually and as a representative on
 2
     behalf of similarly situated adults have sustained, and will continue to sustain, injury
 3
 4   by not being able to lawfully purchase, rent, or acquire any firearm through licensed

 5   firearms retailers, shooting ranges, and private party transfers, but for Defendants’
 6
     enforcement of Penal Code section 27510.
 7
 8         16.    Plaintiff Kyle Yamamoto brings this case on behalf of himself, and as a

 9   representative of a class of similar individuals consisting of adult, law-abiding
10
     California residents too numerous to individually name or include as parties to this
11
12   action. These are California adult citizens ages 18-to-20 who are not otherwise

13   prohibited or exempt from Penal Code section 27510, but are now precluded from
14
     lawfully purchasing, renting, or acquiring any firearm through licensed firearms
15
16   retailers, shooting ranges, and private party transfers, but for Defendants’ enforcement

17   of Penal Code section 27510. Plaintiff Yamamoto individually and as a representative
18
     on behalf of similarly situated adults have sustained, and will continue to sustain, injury
19
20   by not being able to lawfully purchase, rent, or acquire any firearm through licensed
21   firearms retailers, shooting ranges, and private party transfers, but for Defendants’
22
     enforcement of Penal Code section 27510.
23
24         17.    Plaintiff PWG brings this case on behalf of itself, and as a representative
25   of a class of similar entities consisting of licensed California retailers too numerous to
26
     individually name or include as parties to this action. They are licensed firearms
27
28   retailers and shooting ranges in California that are injured because they are now
                                                 13
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2157 Page 14 of 40




 1   prohibited from selling, supplying, delivering, or giving possession or control of a
 2
     firearm to any person under 21 years of age, who would otherwise be permitted to
 3
 4   lawfully purchase, rent, and acquire firearms.

 5         18.    Plaintiff NCSC brings this case on behalf of itself, and as a representative
 6
     of a class of similar entities consisting of licensed California retailers too numerous to
 7
 8   individually name or include as parties to this action. They are licensed firearms

 9   retailers and shooting ranges in California that are injured because they are now
10
     prohibited from selling, supplying, delivering, or giving possession or control of a
11
12   firearm to any person under 21 years of age, who would otherwise be permitted to

13   lawfully purchase, rent, and acquire firearms.
14
           19.    Plaintiff Beebe Arms brings this case on behalf of itself, and as a
15
16   representative of a class of similar individuals consisting of licensed California retailers

17   too numerous to individually name or include as parties to this action. They are licensed
18
     firearms retailers in California that are injured because they are now prohibited from
19
20   selling, supplying, delivering, or giving possession or control of a firearm to any person
21   under 21 years of age, who would otherwise be permitted to lawfully purchase, rent,
22
     and acquire firearms.
23
24         20.    Plaintiffs FPC, FPF, CGF, and SAF bring this case as public interest
25   entities and organizations whose California members ages 18-to-20 are now prohibited
26
     from lawfully purchasing, renting, or acquiring firearms. They are California adult
27
28   citizens ages 18 to 20 who are not otherwise prohibited or exempt from Penal Code
                                                  14
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2158 Page 15 of 40




 1   section 27510, but are now precluded from lawfully purchasing, renting, or acquiring
 2
     firearms through licensed firearms retailers, shooting ranges, or private party transfers,
 3
 4   but for Defendants’ enforcement of Penal Code section 27510. The 18-to-20-year-old

 5   members would otherwise have standing to sue in their own right because they are
 6
     injured by not being able to purchase, rent, or acquire any firearm in California. Such
 7
 8   injuries and interests are germane to each entities’ and organizations’ purposes, and

 9   neither the claims asserted nor the relief requested requires participation of these
10
     individual members.
11
12         21.    As to all claims made in a representative/associational capacity herein,

13   there are common questions of law and fact that substantially injure and adversely
14
     affect the rights, duties, and criminal liabilities of many similarly situated California
15
16   residents who knowingly or unknowingly are subject to the California statute in

17   question. The relief sought in this action is declaratory and injunctive in nature, and the
18
     action involves matters of substantial public interest that are likely to reoccur over time
19
20   with the potential of evading judicial review. Considerations of necessity, convenience,
21   and justice justify relief to individual and institutional Plaintiffs in a
22
     representative/associational capacity. Further, to the extent it becomes necessary or
23
24   appropriate, the institutional Plaintiffs are uniquely able to communicate with and
25   provide notice to their thousands of California members and constituents who are or
26
     would be party of any identifiable class of individuals for whose benefit this Court may
27
28   grant such relief.
                                                 15
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2159 Page 16 of 40




 1         C.     Defendants
 2
           22.    Defendant Xavier Becerra is the Attorney General of the State of
 3
 4   California. The Attorney General is the chief law enforcement officer of the state, and

 5   the head of the California Department of Justice. The Attorney General is charged by
 6
     Article V, section 13 of the California Constitution with the duty to ensure that
 7
 8   California’s laws are uniformly and adequately enforced. Defendant Becerra also has

 9   direct supervision over every district attorney, sheriff, and such other law enforcement
10
     officers as may be designated by law, in all matters pertaining to the duties of their
11
12   respective offices. The Department of Justice and its Bureau of Firearms regulate and

13   enforce state laws related to firearms. As Attorney General, Defendant Becerra is
14
     responsible for directing and supervising the prosecution of all offenses under
15
16   California’s criminal laws, including the statutory ban on purchasing or acquiring

17   firearms at issue in this case. The Attorney General is sued herein in his official
18
     capacity.
19
20         23.    Defendant Brent E. Orick is Acting Director of the Department of
21   Justice’s Bureau of Firearms. Upon information and belief, Defendant Orick reports to
22
     Attorney General Becerra, and is responsible for the various operations of the Bureau
23
24   of Firearms, including the implementation and enforcement of the statutes and
25   regulations governing sales, use, ownership, transfer, and assault weapon registration,
26
     of firearms. He is sued herein in his official capacity.
27
28
                                                 16
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2160 Page 17 of 40




 1         24.    Plaintiffs are unaware of the true names and capacities of those defendants
 2
     sued herein as DOES 1 through 20, inclusive, and therefore sue such defendants by
 3
 4   fictitious names. Plaintiffs are informed and believe and based upon such information

 5   and belief allege that each of the Defendants designated as DOES 1 through 20,
 6
     inclusive, is responsible in some manner for promulgating, administering, enforcing,
 7
 8   or otherwise implementing the DOJ’s enforcement of the statutes at issue herein.

 9   Plaintiffs will amend this complaint to include the true names of Defendant DOES
10
     1 through 20, inclusive, as soon as is practicable after such names and capacities
11
12   become known to them.

13         25.    All Defendants named herein administer or enforce California’s criminal
14
     laws, including Penal Code section 27510, against Plaintiffs and other California adult
15
16   citizens under color of state law within the meaning of 42 U.S.C. § 1983.

17                               FACTUAL ALLEGATIONS
18
           26.    The Second Amendment to the United States Constitution provides,
19
20   “[a] well-regulated Militia, being necessary to the security of a free State, the right of
21   the people to keep and bear Arms, shall not be infringed.” U.S. Const. amend. II.
22
           27.    The Second Amendment protects the people’s right acquire, keep, bear,
23
24   and possess arms, including firearms, for all lawful purposes including but not limited
25   to self-defense. The Second Amendment “guarantee[s] the individual right to possess
26
     and carry” firearms, and “elevates above all other interests the right of law-abiding
27
28
                                                 17
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2161 Page 18 of 40




 1   responsible    citizens   to   use     arms     in   defense      of    hearth    and     home.”
 2
     District of Columbia v. Heller, 554 U.S. 570, 635 (2008).
 3
 4         28.     Once an individual turns 18 years old in this country, he or she is

 5   considered a legal adult free to exercise fundamental constitutional rights pursuant to
 6
     the United States Constitution.
 7
 8         29.     Individuals 18 years and older are considered adults for almost all

 9   purposes. For example, at 18 years old, U.S. citizens can (i) vote, (ii) fully exercise
10
     their freedom of speech, (iii) receive the full protections under the 4th, 5th, and 6th
11
12   Amendments, (iv) enter into contracts, and (v) serve in the United States military.

13         30.     Indeed, male citizens over 18 years of age are designated members of the
14
     militia pursuant to federal statute, 10 U.S.C. § 246(a), and may be selected and inducted
15
16   for training and service into the United States armed forces, 50 U.S.C. § 3803(a).

17   As such, they are eligible to serve in the military, and to die for their country.
18
           31.     The ordinary definition of the militia “[i]s all able-bodied men.” Heller,
19
20   554 U.S. at 707 (Breyer, J. dissenting). The Supreme Court in Heller recognized that
21   through Congress’ plenary power, it organized all able-bodied men between
22
     18 and 45 as part of the militia in the first Militia Act. Heller, 554 U.S. at 596. Thus,
23
24   the Supreme Court recognized 18-to-20-year-olds as part of the militia; and as such,
25   they necessarily have the right to keep and bear arms. Further, as affirmed in Heller,
26
     the right to keep and bear arms extends beyond the militia, reserving an individual right
27
28
                                                   18
                                          SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2162 Page 19 of 40




 1   to keep and bear arms for all lawful purposes, “most notably for self-defense within the
 2
     home.” McDonald v. City of Chicago, 561 U.S. 742, 780 (2010).
 3
 4         32.     In addition, the “militia of the State” consists of both the organized and

 5   unorganized militia. Specifically, the State’s organized militia encompasses the
 6
     National Guard, State Military Reserve and the Naval Militia. Cal. Military and
 7
 8   Veterans Code Section 120.

 9         33.     “The unorganized militia consist of all persons liable to service in the
10
     militia, but not members of the National Guard, the State Military Reserve, or the Naval
11
12   Militia.” Cal. Military and Veterans Code Section 121.

13         34.     “[T]he militia in colonial America consisted of a subset of ‘the people’ –
14
     those who were male, able-bodied, and within a certain age range.” Heller, 554 U.S.
15
16   at 580. Further, the militias of every colony and state, and the federal militia, included

17   18-to-20-year-olds. Indeed, it is “the right of the people to keep and bear arms” that
18
     the Second Amendment protects.1 Id., emphasis added.
19
20
21   1
      The Court’s full discussion of “the people”:
22         What is more, in all six other provisions of the Constitution that mention “the
     people,” the term unambiguously refers to all members of the political community, not
23   an unspecified subset. As we said in United States v. Berdugo-Urquidez, 494 U.S. 259,
24   265, 110 S.Ct. 1056, 108 L.Ed.2d 222 (1990):
25               “’’[T]he people’ seems to have been a term of art employed in
                 select parts of the Constitution…. [Its uses] sugges[t] that ‘the
26               people’ protected by the Fourth Amendment, and by the First and
27               Second Amendments, and to whom rights and powers are reserved
                 in the Ninth and Tenth Amendments, refers to a class of persons
28               who are part of a national community or who have otherwise
                                                19
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2163 Page 20 of 40




 1         35.     Despite these facts, the State of California recently enacted legislation,
 2
     effective January 1, 2019, that prohibits an entire class of adults from exercising their
 3
 4   Second Amendment right to keep and bear arms. Specifically, California prohibits

 5   adults ages 18-to-20 from purchasing or acquiring any firearm. The California law,
 6
     Penal Code section 27510(a)-(b), also makes it a crime for licensed firearms retailers
 7
 8   and ranges to sell, supply, deliver, or give possession or control of a firearm to any

 9   person under 21 years of age.
10
           36.     By prohibiting licensed firearm retailers and ranges from selling,
11
12   supplying, delivering, or giving possession or control of a firearm to any person

13   under 21 years of age, the California Age-Based Gun Ban constitutes an
14
     unconstitutional infringement on the acquisition or purchase of any firearm and that
15
16   ban infringes on the fundamental constitutional rights of not only the Plaintiffs, but

17   thousands of other law-abiding adults throughout California. As such, the California
18
     Age-Based Gun Ban is invalid under the Second and Fourteenth Amendments.
19
20                            The California Age-Based Gun Ban
21         37.     On September 28, 2018, then Governor Edmund G. Brown, Jr. signed into
22
     law Senate Bill 1100 (“SB 1100”, 2017-2018 Reg. Sess.). SB 1100 amended
23
24
25               developed suffice connection with this country to be considered
26               part of that community.”
27         This contrasts markedly with the phrase “the militia” in the prefatory clause. As
     described below, the “militia” in colonial America consisted of a subset of “the people”
28   — those who were male, able bodied, and within a certain age range.
                                                20
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2164 Page 21 of 40




 1   Section 27510 to increase the State’s minimum age for firearm purchase and general
 2
     possession, from 18 to 21 years of age. SB 1100 became effective on January 1, 2019.
 3
 4   Specifically, Penal Code section 27510 stated: “(a) A person licensed under Sections

 5   26700 to 26915, inclusive, shall not sell, supply, deliver, or give possession or control
 6
     of a firearm to any person under 21 years of age.”
 7
 8         38.      Prior to enactment of SB 1100, existing California law prohibited the

 9   sale or transfer of a handgun, except as exempted, to any person under the age of 21.
10
     However, then-existing California law also allowed a person at least 18 years of age to
11
12   buy or transfer a firearm that is not a handgun (e.g., shotguns, rifles).

13         39.    With enactment of SB 1100, however, California’s ban on the acquisition
14
     and purchase of all firearms is now complete, except for a few exemptions found in
15
16   the new law. Penal Code section 27510, as amended, provides a small handful of

17   exemptions, stating the law “does not apply to” the sale, supplying, delivery, or giving
18
     possession or control of a firearm to (i) a person 18 years of age or older that holds a
19
20   valid hunting license, (ii) an active peace officer that is 18 years of age or older,
21   (iii) an active federal officer or law enforcement agent that is 18 or older, (iv) a reserve
22
     peace officer that is 18 or older, (v) an active member in the U.S. military that is 18 or
23
24   older, and (vi) a person honorably discharged from the military that is 18 or older.
25         40.    However, on October 11, 2019, only ten months after SB 1100 was
26
     enacted, the State of California already has taken additional steps to further restrict
27
28   Young Adults’ Second Amendment rights by incorporating additional prohibitions
                                                  21
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2165 Page 22 of 40




 1   within Section 27510’s so-called exemptions. On October 11, 2019, Governor Gavin
 2
     Newsom signed Senate Bill 61 (SB 61) into law.
 3
 4         41.    Before SB 61, the so-called “exemptions” listed in Penal Code section

 5   27510(b)(1)-(2) were irrelevant, inapplicable, and illusory as they did not provide
 6
     Young Adults any ordinary means of lawfully obtaining firearms. SB 61 amended
 7
 8   Section 27510’s exemption that previously permitted licensed dealers to sell, deliver,

 9   transfer, and provide possession or control of firearms that are not handguns (e.g., rifles
10
     and shotguns) to Young Adults who obtain and possess a valid hunting license issued
11
12   by the California Department of Wildlife. See Penal Code section 27510(b)(1), as

13   amended in Senate Bill 61 (2019-2020 Reg. Sess.).
14
           42.    Now, even if a Young Adult were forced to go through the significant time
15
16   and expense to obtain a hunting license (even if they have no desire to hunt) in order

17   to exercise their Second Amendment right to keep and bear arms for self-defense and
18
     other lawful purposes, under the new law, they are still prohibited from purchasing,
19
20   transferring, acquiring, or obtaining possession or control of all semiautomatic,
21   centerfire rifles of any kind. See Senate Bill 61 (2019-2020 Reg. Sess.).
22
           43.    The amended portions of California Penal Code section 27510 now
23
24   provide:
25         (a) A person licensed under Sections 26700 to 26915, inclusive, shall not
26         sell, supply, deliver, or give possession or control of a firearm to any
           person who is under 21 years of age.
27
28
                                                 22
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2166 Page 23 of 40




 1         (b) (1) Subdivision (a) does not apply to or affect the sale, supplying,
 2         delivery, or giving possession or control of a firearm that is not a
           handgun or a semiautomatic centerfire rifle to a person 18 years of age
 3         or older who possesses a valid, unexpired hunting license issued by the
 4         Department of Fish and Wildlife.
 5
           (2) Subdivision (a) does not apply to or affect the sale, supplying,
 6         delivery, or giving possession or control of a firearm that is not a
 7         handgun or a semiautomatic centerfire rifle to a person who is 18 years
           of age or older and provides proper identification of being an honorably
 8
           discharged member of the United States Armed Forces, the National
 9         Guard, the Air National Guard, or the active reserve components of the
10         United States. For purposes of this subparagraph, proper identification
           includes an Armed Forces Identification Card or other written
11         documentation certifying that the individual is an honorably discharged
12         member.
13
     SB 61 (2019-2020 Reg. Sess.), California Penal Code section 27510(a)-(b) (bold
14
15   added).

16         44.    Thus, only ten months after stripping Young Adults of their Second
17
     Amendment rights, the State of California and the Defendants implementing that law,
18
19   have now whittled down Penal Code section 27510’s already inapplicable and

20   irrelevant hunting license “exemption” — the only exemption that is even possible for
21
     an ordinary, law abiding Young Adult who does not wish to enter into a highly
22
23   dangerous career in law enforcement or the military — by prohibiting an entire class

24   of firearms (semiautomatic centerfire rifles).
25
           45.    Notably, under Penal Code section 27510, as amended, a Young Adult
26
27   would be allowed to purchase a semiautomatic, centerfire rifle while active in the U.S.

28   Armed Forces. However, if that adult were subsequently honorably retired before
                                           23
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2167 Page 24 of 40




 1   turning 21, they would again become prohibited from purchasing the same rifle. In
 2
     short, the State’s ban on Young Adults purchasing and acquiring firearms has nothing
 3
 4   to do with “training” or “safety.” It is a ban; with no rational reason or legitimate

 5   purpose other than to deprive Young Adults of their Second Amendment rights.
 6
           46.    This means persons between the ages of 18 and 21 that desire to protect
 7
 8   themselves, their family or others, must now feign interest in hunting and get a hunting

 9   license, join law enforcement, enlist in the military, or be sure to be honorably
10
     discharged from the military before they can lawfully purchase, rent, acquire, and
11
12   possess only certain classes of firearms in California.2 However, “the people” identified

13   in Heller encompass many more than the few identified in the limited so-called
14
     “exemptions” provided in Penal Code section 27510. Those “people” have a Second
15
16   Amendment right to keep and bear arms for an array of lawful purposes, most notably
17   for self-defense. McDonald, 561 U.S. at 780.
18
           47.    Further, the licensed firearms dealer that violates the law is guilty of a
19
20   crime and will be punished in accordance with Penal Code section 27590. Under the
21
22   2
       With the signing of SB 61, even if a Young Adult were to go through the irrelevant
23   and inapplicable requirements and pay the necessary fees to obtain a valid hunting
     license, they are still prohibited from purchasing all handguns and all semiautomatic
24   centerfire rifles from any licensed dealer or private party transaction. Thus, the most
25   common, widely used, and accepted classes of firearms for self-defense and arguably
     the most common classes of firearms are prohibited from purchase/acquisition by
26   Young Adults even when they have complied with the State’s so-called “exemption.”
27   See Heller, 554 U.S. at 629 (“it is no answer to say, … that it is permissible to ban the
     possession of handguns so long as the possession of other firearms (i.e., long guns) is
28   allowed”); Parker v. District of Columbia, 478 F.3d 370, 400 (D.C. Cir. 2007).
                                                24
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2168 Page 25 of 40




 1   California Age-Based Gun Ban, selling a firearm to a person under 21 is either a felony
 2
     or a misdemeanor. If charged as a felony, the crime is punishable by imprisonment for
 3
 4   two, three, or four years. If charged as a misdemeanor, the crime is punishable by

 5   imprisonment in the county jail for not to exceed one year, by a $1,000 fine, or both
 6
     the fine and imprisonment (see Penal Code § 27590 (b)(6) and (c) (3)). Moreover, the
 7
 8   punishment is increased for an alternate felony/misdemeanor if the transferred firearm

 9   was used in the subsequent commission of a felony for which the person is convicted
10
     and a sentence is imposed (see Penal Code § 27590 (d)(2)).
11
12                Infringement of Plaintiffs’ and similarly situated adults’
                                Second Amendment rights
13
           48.    Federal law already significantly constrains the right of adult citizens
14
15   under the age of 21 from purchasing handguns. Under 18 U.S.C. § 922(b)(1), a
16
     federally licensed firearm dealer may not sell a handgun to any person under the
17
     age of 21. California’s new ban expands preexisting federal and state law limits by
18
19   extending the firearms ban to all firearms, and prohibits adults not otherwise prohibited
20
     from purchasing firearms from any source — not just federally licensed dealers. Even
21
     if Young Adults were to comply with the State’s hunting license “exemption,” they
22
23   would still be prohibited from purchasing any kind of handgun or semiautomatic
24
     centerfire rifle — these classes consist of the majority of all firearms purchased and
25
26   used in the United States today.

27
28
                                                 25
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2169 Page 26 of 40




 1         49.    In addition to the various federal limits on firearm acquisitions, California
 2
     law independently limits access to firearms for those individuals who are considered
 3
 4   unsafe, mentally unstable, or otherwise incapable of safely operating a firearm. For

 5   instance, California prohibits access to those (i) convicted of a felony; (ii) convicted of
 6
     domestic violence; (iii) those subject to a restraining order; (iv) those subject to a gun
 7
 8   violence restraining order; (v) those admitted to a medical facility under Welfare and

 9   Institutions Code section 5150; (vi) minors under the age of 18; and (vii) various other
10
     misdemeanor convictions. See Penal Code §§ 29800, 29805.
11
12         50.    California law requires, with few exceptions, that all firearm transfers be

13   conducted by a federal licensed dealer. See Penal Code §§ 26500, 26800-26850;
14
     See also 27 C.F.R. 478.124(a). This applies even among two private individuals who
15
16   wish to transfer a firearm. Because Penal Code section 27510 prohibits licensed dealers

17   from “supply[ing], deliver[ing], or giv[ing] possession or control of a firearm to any
18
     person under 21 years of age, individuals from 18-to-20 years of age cannot lawfully
19
20   acquire firearms through a firearms dealer or through private party transfers. The effect
21   of the California Age-Based Gun Ban, and the State’s most recent action to further
22
     restrict the law’s limited, inapplicable, and illusory “exemptions,” is to impose a
23
24   significant, unconstitutional burden on the right to keep and bear arms with regard to
25   an entire class of law-abiding, adult citizens.
26
27
28
                                                 26
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2170 Page 27 of 40




 1                                IMPACT ON PLAINTIFFS
 2
           51.      Plaintiff Jones is a 20-year-old adult male who, but for the California
 3
 4   Age-Based Gun Ban and Defendants’ policies, practices, customs, and enforcement of

 5   said law, would be eligible to purchase and possess firearms for lawful purposes,
 6
     including self-defense. On April 23, 2019, Mr. Jones entered into AO Sword gun shop
 7
 8   with the intent to purchase a firearm for self-defense and other lawful purposes.

 9   On information and belief, AO Sword was duly licensed within the meaning of Penal
10
     Code sections 26700 to 26915, inclusive. Upon informing the licensed dealer of his
11
12   desire to purchase a firearm, Mr. Jones was asked if he was 21. After informing the

13   employee that he was 20 years old, Mr. Jones was informed that due to his age,
14
     AO Sword would not be able to sell or transfer any type of firearm to him. Because the
15
16   licensed dealer was prohibited from transferring Mr. Jones a firearm of any kind under
17   Penal Code section 27510, he was denied the ability to exercise his Second Amendment
18
     rights, including the “right to use arms in self-defense of hearth and home.” Heller,
19
20   554 U.S. at 635. This unlawful prohibition and infringement on Mr. Jones’ Second
21   Amendment rights will continue until he is 21 years old.
22
           52.      Plaintiff Jones was not seeking to purchase a firearm in order to hunt and
23
24   has no interest in using his firearm for hunting. He does not possess a valid, unexpired
25   hunting license issued by the California Department of Fish and Wildlife. Thus, the
26
     extremely limited exemption under Penal Code section 27510(b)(1) is inapplicable.
27
28   Plaintiff Jones is not an active or retired peace officer or federal officer. He also is not
                                                  27
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2171 Page 28 of 40




 1   a current or retired member of the armed forces. Plaintiff Jones does not intend to enter
 2
     into a highly dangerous career in law enforcement or the military and will not be forced
 3
 4   to do so in order to exercise his Second Amendment rights. Thus, the illusory

 5   exceptions under Penal Code section 27510(b)(1)-(3) are inapplicable to him.
 6
           53.    Plaintiff Furrh is a 20-year-old adult male who, but for the California
 7
 8   Age-Based Gun Ban and Defendants’ policies, practices, customs, and enforcement of

 9   said law, would be eligible to purchase and possess firearms for lawful purposes,
10
     including self-defense. On May 15, 2019, Mr. Furrh entered Beebe Arms gun shop in
11
12   Fallbrook, California, to purchase a firearm for self-defense and other lawful purposes.

13   On information and belief, Beebe Arms was duly licensed within the meaning of Penal
14
     Code sections 26700 to 26915, inclusive. Upon informing the licensed dealer of his
15
16   desire to purchase a firearm, Mr. Furrh was asked if he was 21. After informing the

17   Beebe Arms employee that he was 20 years old, Mr. Furrh was informed that due to
18
     his age, Beebe Arms would not be able to sell or transfer any type of firearm to him.
19
20   Because the licensed dealer was prohibited from transferring Mr. Furrh a firearm of
21   any kind under Penal Code section 27510, he was denied the ability to exercise his
22
     Second Amendment rights, including the “right to use arms in self-defense of hearth
23
24   and home.” Heller, 554 U.S. at 635. This unlawful prohibition and infringement on
25   Mr. Furrh’s Second Amendment rights will continue until he is 21 years old.
26
           54.    Plaintiff Furrh was not seeking to purchase a firearm in order to hunt and
27
28   had no interest in using his firearm for hunting. He does not possess a valid, unexpired
                                                28
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2172 Page 29 of 40




 1   hunting license issued by the California Department of Fish and Wildlife. Thus, the
 2
     extremely limited exemption under Section 27510(b)(1) is inapplicable. Plaintiff Furrh
 3
 4   is not an active or retired peace officer or federal officer. He also is not a current or

 5   retired member of the armed forces. Plaintiff Furrh does not intend to enter into a highly
 6
     dangerous career in law enforcement or the military before his twenty-first birthday
 7
 8   and will not be forced to do so in order to exercise his Second Amendment rights. Thus,

 9   the illusory exceptions under Penal Code section 27510(b)(1)-(3) are inapplicable to
10
     him.
11
12          55.   Plaintiff Yamamoto is a 19-year-old adult male who, but for the California

13   Age-Based Gun Ban and Defendants’ policies, practices, customs, and enforcement of
14
     said law, would be eligible to purchase and possess firearms for lawful purposes,
15
16   including self-defense. On June 2, 2019, Mr. Yamamoto attended the Crossroads of the

17   West Gun Show (Gun Show) being held in Costa Mesa, California, to purchase a rifle
18
     for self-defense and other lawful purposes. Mr. Yamamoto approached a both occupied
19
20   by a licensed firearms dealer. On information and belief, Crossroads of the West Gun
21   Show was operating within the law and obtained proper state and local permits. On
22
     information and belief, all licensed dealers operating booths at the Gun Show were duly
23
24   licensed within the meaning of Penal Code sections 26700 to 26915, inclusive. Upon
25   informing the licensed dealer of his desire to purchase the rifle, Mr. Yamamoto was
26
     asked for his California Driver’s License. After reviewing Mr. Yamamoto’s birth date,
27
28   the licensed dealer informed Mr. Yamamoto that due to his age, the dealer would not
                                                 29
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2173 Page 30 of 40




 1   be able to sell or transfer any type of firearm to him. Because the licensed dealer was
 2
     prohibited from transferring Mr. Yamamoto a firearm of any kind under Penal Code
 3
 4   section 27510, he was denied the ability to exercise his Second Amendment rights,

 5   including the “right to use arms in self-defense of hearth and home.” Heller, 554 U.S.
 6
     at 635. This unlawful prohibition and infringement on Mr. Yamamoto’s Second
 7
 8   Amendment rights will continue until he is 21 years old.

 9          56.    Plaintiff Yamamoto was not seeking to purchase a rifle to hunt and has no
10
     interest in using his firearm for hunting. He does not possess a valid, unexpired hunting
11
12   license issued by the California Department of Fish and Wildlife. Thus, the extremely

13   limited exemption under Section 27510(b)(1) is inapplicable. Plaintiff Yamamoto is
14
     not an active or retired peace officer or federal officer. He also is not a current or retired
15
16   member of the armed forces. Plaintiff Yamamoto does not intend to enter into a highly

17   dangerous career in law enforcement or the military and will not be forced to do so in
18
     order to exercise his Second Amendment rights. Thus, the illusory exceptions under
19
20   Penal Code section 27510(b)(1)-(3) are inapplicable to him.
21          57.    Plaintiff PWG is a licensed firearms retailer and range who has the
22
     privilege of holding a special weapons permit in the State of California. A major part
23
24   of PWG’s business activities include renting firearms to customers in order to use
25   those firearms on the PWG ranges. Due to the Penal Code section 27510 prohibition
26
     on licensed dealers from “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or
27
28   control of a firearm to any person under 21 years of age,” PWG has been forced to
                                                  30
                                         SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2174 Page 31 of 40




 1   deny numerous otherwise qualified individuals from purchasing, renting, or even
 2
     handling firearms of any kind from their store and range.
 3
 4         58.    Further, Plaintiff PWG has had to deny numerous adult customers,

 5   ages 18-20, from attending or taking part in PWG’s firearms classes. Most PWG
 6
     classes require students to handle firearms in some manner. Because PWG is prevented
 7
 8   from allowing even possession or control of any firearm to adults ages 18-20, PWG

 9   has had to deny all adults in that age range from attending their firearms classes who
10
     would otherwise be permitted – even when accompanied by an individual over 21.
11
12         59.    Penal Code section 27510’s prohibitions also prevent Plaintiff PWG from

13   offering hunter education classes to adults between the ages 18-20 who wish to comply
14
     with Penal Code section 27510’s exemption, which allows individuals over 18 to
15
16   acquire long guns if they possess a valid, unexpired hunting license issued by the

17   Department of Fish and Wildlife. The hunter’s education classes require that students
18
     handle and demonstrate the safe handling of a firearm. Because PWG is prevented from
19
20   “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or control of a firearm to
21   any person under 21 years of age,” PWG cannot lawfully provide the necessary
22
     instruction for customers to meet this exception.
23
24         60.    Thus, Penal Code Section 27510 has not only prohibited Plaintiff PWG
25   from selling firearms to otherwise acceptable adults, but it has also required PWG to
26
     prevent anyone under the age of 21 from entering their range or attending any of their
27
28
                                                31
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2175 Page 32 of 40




 1   classes, due to the liability of potentially supplying a firearm to someone under the
 2
     age of 21.
 3
 4         61.    Plaintiff NCSC is a licensed firearms retailer and range in San Marcos,

 5   California. A major part of NCSC’s business activities include renting firearms to
 6
     customers in order to use those firearms on the NCSC range. Due to the Penal Code
 7
 8   section 27510 prohibition on licensed dealers from “sell[ing], supply[ing], deliver[ing],

 9   or giv[ing] possession or control of a firearm to any person under 21 years of age,”
10
     NCSC has been forced to deny numerous otherwise qualified individuals from
11
12   purchasing, renting, or even handling firearms of any kind from their store and range.

13         62.    Further, Plaintiff NCSC has had to deny numerous adult customers, ages
14
     18-20, from attending or taking part in NCSC’s firearms classes. Most NCSC classes
15
16   require students to handle firearms in some manner. Because NCSC is prevented from

17   allowing even possession or control of any firearm to adults ages 18-20, NCSC has had
18
     to deny all adults in that age range from attending their firearms classes who would
19
20   otherwise be permitted – even when accompanied by an individual over 21.
21         63.    Penal Code section 27510’s prohibitions also prevent Plaintiff NCSC
22
     from offering hunter education classes to adults between the ages 18-20 who wish to
23
24   comply with Penal Code section 27510’s exemption, which allows individuals over
25   18 to acquire long guns if they possess a valid, unexpired hunting license issued by the
26
     Department of Fish and Wildlife. The hunter’s education classes require that students
27
28   handle and demonstrate the safe handling of a firearm. Because NCSC is prevented
                                                32
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2176 Page 33 of 40




 1   from “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or control of a firearm
 2
     to any person under 21 years of age,” NCSC cannot lawfully provide the necessary
 3
 4   instruction for customers to meet this exception.

 5         64.    Thus, Penal Code Section 27510 has not only prohibited Plaintiff NCSC
 6
     from selling firearms to otherwise acceptable adults, but it has also required NCSC to
 7
 8   prevent anyone under the age of 21 from entering their range or attending any of their

 9   classes, due to the liability of potentially supplying a firearm to someone under the
10
     age of 21.
11
12         65.    Plaintiff Beebe Arms is licensed firearms retailer in Fallbrook, California.

13   As a result of California Age-Based Gun Ban, Beebe Arms was forced to deny
14
     otherwise qualified individuals, and specifically Plaintiff Furrh, the ability to purchase
15
16   any type of firearm. Due to the Penal Code section 27510 prohibition on licensed

17   dealers from “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or control of
18
     a firearm to any person under 21 years of age,” Beebe Arms has been forced to deny
19
20   numerous otherwise qualified individuals from purchasing, renting, or even handling
21   firearms of any kind from their store.
22
           66.    Penal Code section 27510’s prohibitions also prevent Plaintiff Beebe
23
24   Arms from offering hunter education classes to adults between the ages 18-20 who
25   wish to comply with Penal Code section 27510’s exemption, which allows individuals
26
     over 18 to acquire long guns if they possess a valid, unexpired hunting license issued
27
28   by the Department of Fish and Wildlife. The hunter’s education classes require that
                                                 33
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2177 Page 34 of 40




 1   students handle and demonstrate the safe handling of a firearm. Because Beebe Arms
 2
     is prevented from “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or control
 3
 4   of a firearm to any person under 21 years of age,” Beebe Arms cannot lawfully provide

 5   the necessary instruction for customers to meet this exception.
 6
           67.    Thus, Penal Code Section 27510 has prohibited Beebe Arms from selling
 7
 8   firearms to otherwise acceptable adults.

 9         68.    Plaintiff Firearms Policy Coalition is a 501(c)(4) nonprofit organization
10
     that advocates individual liberties and constitutional rights — especially those
11
12   protected under the First, Second, Fifth, and Fourteenth Amendments. FPC’s

13   membership includes California residents who are between 18 and 20 years of age.
14
     Penal Code section 27510’s ban on firearm sales and transfers to adults within the ages
15
16   of 18-to-20 infringes on the Second Amendment rights of these Firearms Policy

17   Coalition members. FPC brings this action on behalf of these members.
18
           69.    Plaintiff FPF is a 501(c)3 nonprofit organization that serves its members,
19
20   supporters, and the public through advocating individual liberties and constitutional
21   rights – especially those protected under the Second Amendment. FPF’s membership
22
     and supporters includes California residents who are over 18, but under 21 years old.
23
24   Penal Code section 27510’s ban on firearm sales and transfers to adults within the ages
25   of 18-to-20 infringes on the Second Amendment rights of these FPF members and
26
     supporters. FPF brings this action on behalf of these members.
27
28
                                                 34
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2178 Page 35 of 40




 1         70.    Plaintiff CGF is a 501(c)(3) non-profit organization that serves its
 2
     members, supporters, and the public through education, cultural, and judicial efforts to
 3
 4   advance Second Amendment and related civil rights. CGF’s membership and

 5   supporters includes California residents who are over 18, but under 21 years old. Penal
 6
     Code section 27510’s ban on firearm sales and transfers to adults within the ages
 7
 8   of 18-to-20 infringes on the Second Amendment rights of these CGF members.

 9   CGF brings this action on behalf of these members.
10
           71.    Plaintiff SAF has over 600,000 members and supporters nationwide,
11
12   including thousands in the State of California. SAF’s membership includes California

13   residents who are over 18, but under 21 years old. Penal Code section 27510’s ban on
14
     firearm sales and transfers to adults within the ages of 18-to-20 infringes on the Second
15
16   Amendment rights of these SAF members. SAF brings this action on behalf of these

17   members.
18
           72.    Plaintiffs Jones, Furrh, Yamamoto, PWG, NCSC, Beebe Arms, FPC, FPF,
19
20   CGF and SAF in their representative capacities, include both male and female adults,
21   who, apart from their age, meet all other state or federal requirements for purchasing
22
     or possessing firearms. Plaintiffs are not law enforcement, federal officers, or in the
23
24   armed services; nor do these Plaintiffs have valid, unexpired hunting licenses.
25   Therefore, they are not exempt from California’s ban.
26
27
28
                                                35
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2179 Page 36 of 40




 1         73.    But for the California Age-Based Gun Ban, these Plaintiffs would sell,
 2
     supply, deliver, purchase, and/or transfer handguns, rifles, and/or shotguns for
 3
 4   self-defense and other lawful purposes.

 5         74.    Penal Code section 27510 constitutes a ban on firearm sales and transfers
 6
     to adults within the ages of 18-to-20, and as such, infringes on their Second
 7
 8   Amendment rights.

 9                    DECLARATORY JUDGMENT ALLEGATIONS
10
           75.    There is an actual and present controversy between the parties. Plaintiffs
11
12   contend that Penal Code section 27510 infringes on Plaintiffs’ Second Amendment

13   rights by prohibiting licensed dealers from “sell[ing], supply[ing], deliver[ing], or
14
     giv[ing] possession or control of a firearm to any person under 21 years of age,” and
15
16   thus, prohibiting adults between the ages of 18 and 20 from purchasing any firearms.

17   Defendants deny these contentions. Plaintiffs desire a judicial declaration that Penal
18
     Code section 27510 violates Plaintiffs’ constitutional rights. Plaintiffs should not be
19
20   denied their constitutional rights as they are lawful adults.
21                        INJUNCTIVE RELIEF ALLEGATIONS
22
           76.    Plaintiffs are presently and continuously injured by Defendants’
23
24   enforcement of Penal Code section 27510 insofar as that provision violates Plaintiffs’
25   rights under the Second Amendment and Fourteenth Amendment by prohibiting
26
     licensed dealers from “sell[ing], supply[ing], deliver[ing], or giv[ing] possession or
27
28
                                                 36
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2180 Page 37 of 40




 1   control of a firearm to any person under 21 years of age,” and thus, prohibiting adults
 2
     between the ages of 18 and 20 from purchasing any firearms.
 3
 4         77.    If not enjoined by this Court, Defendants will continue to enforce Penal

 5   Code section 27510 in derogation of Plaintiffs’ constitutional rights. Plaintiffs have no
 6
     plain, speedy, and adequate remedy at law. Damages are indeterminate or
 7
 8   unascertainable and, in any event, would not fully redress any harm suffered by

 9   Plaintiffs because they are unable to engage in constitutionally protected activity due
10
     to California’s ongoing enforcement of Penal Code section 27510.
11
12                               FIRST CAUSE OF ACTION
                          (Violation of U.S. Const. amends. II and XIV)
13
14         78.    Plaintiffs incorporate by reference the allegations of the preceding

15   paragraphs 1 through 77.
16
           79.    The Second Amendment’s guarantee of “the right of the people to keep
17
18   and bear Arms” secures to law-abiding, adult citizens the fundamental constitutional
19   right to purchase and acquire firearms for self-defense and other lawful purposes.
20
     U.S. Const. amend. II.
21
22         80.    This Second Amendment right applies against the State of California
23   through the Fourteenth Amendment to the U.S. Constitution.
24
           81.    Penal Code section 27510 prohibits lawful, responsible, adult citizens
25
26   ages 18-to-20 from purchasing firearms of any type from any source as it prevents
27
28
                                                37
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2181 Page 38 of 40




 1   federal firearms licensees from selling, supplying, delivering, or giving possession or
 2
     control of any firearm to any person under 21 years of age.
 3
 4         82.    Penal Code section 27510(b)(1)-(3) provides limited “exemptions” to this

 5   blanket prohibition. The exemptions are generally inapplicable, irrelevant, and illusory
 6
     and cover only a relatively small number of law enforcement, military, and those with
 7
 8   current unexpired hunting licenses. Penal Code § 27510(b)(1)-(3). As of

 9   October 11, 2019, the State of California has taken significant steps to further restrict
10
     the hunting license “exemption” by still prohibiting federal firearms licensees from
11
12   selling, supplying, delivering, or giving possession or control of all semiautomatic

13   centerfire rifles to Young Adults even when they possess a valid hunting license.
14
     Young Adults should also not be required to enter into dangerous careers in order to
15
16   exercise their Second Amendment rights. These exemptions do not apply to the vast

17   majority of adult citizens ages 18-to-20.
18
           83.    Penal Code section 27510 requires that all firearm transfers be conducted
19
20   through federally licensed dealers. Section 27510 also prevents private party
21   transactions from being completed between adult citizens. Thus, the two main sources
22
     of purchasing and acquiring firearms are entirely prohibited to Young Adults.
23
24         84.    The California Age-Based Gun Ban and Defendant’s policies, practices,
25   and customs of enforcing said law constitute a ban that infringes on, and imposes an
26
     unconstitutional burden upon, the Second Amendment rights of Plaintiffs Jones, Furrh,
27
28
                                                 38
                                       SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2182 Page 39 of 40




 1   Yamamoto, PWG, NCSC, Beebe Arms, FPC, FPF, CGF, and SAF as alleged above.
 2
     Thus, the ban is unconstitutional, invalid, and unenforceable.
 3
 4                                  PRAYER FOR RELIEF

 5          WHEREFORE, Plaintiffs pray that the Court:
 6
            1.    Declare Penal Code section 27510 unconstitutional on its face and as
 7
 8   applied to Plaintiffs and other similarly situated adults over the age of 18 under the

 9   Second and Fourteenth Amendments to the United States Constitution, and, therefore,
10
     devoid of any legal force or effect.
11
12          2.    Temporarily and permanently enjoin Defendants Attorney General Xavier

13   Becerra and the other named Defendants, and their officers, agents, employees, and
14
     attorneys, and those persons in active concert or participation with them, and those duly
15
16   sworn state peace officers and federal law enforcement officers who gain knowledge
17   of the permanent injunction, or know of its existence, from enforcing Penal Code
18
     section 27510 against Plaintiffs and others similarly situated in its entirety.
19
20          3.    Award remedies available under 42 U.S.C. § 1983 and all reasonable
21   attorneys’ fees, costs, and expenses under 42 U.S.C. § 1988, or any other applicable
22
     law.
23
24
25
26
27
28
                                                 39
                                        SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
Case 3:19-cv-01226-L-AHG Document 20 Filed 11/08/19 PageID.2183 Page 40 of 40




  1
           4.    Grant such other and further relief as the Court may deem proper.

  2   November 8, 2019                    John W. Dillon
  3                                       Gatzke Dillon & Ballance LLP

  4                                       Attorney for Plaintiffs
  5
                                         By:        /s/ John W. Dillon
  6                                                 John W. Dillon
  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                               40
                                     SECOND AMENDED COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF
